Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 3, 2014

                                     No. 04-14-00710-CV

                 IN THE INTEREST OF M.B.R AND T.M.P., CHILDREN,

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-00126
                          Honorable Richard Garcia, Judge Presiding


                                        ORDER
        Appellant has filed a motion to extend time to file his brief in this accelerated appeal.
Because of the recent holidays, appellant’s brief was due December 1, 2014 – as opposed to
November 27, 2014, as stated in appellant’s motion. Appellant now asks for an additional
twenty days to file his brief. We GRANT appellant’s motion and ORDER appellant to file his
brief in this court on or before December 22, 2014.




                                                    _________________________________
                                                    Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of December, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court